Citation Nr: 1551001	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  08-26 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1989 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for degenerative disc disease (DDD), L5-S1, with a 10 percent initial disability rating and denied entitlement to a TDIU.

In December 2008, the Veteran and his spouse testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In June 2010, the Board granted entitlement to a 20 percent schedular rating for the Veteran's service-connected back disability.   In addition, the Board remanded a claim for a rating in excess of 20 percent on an extraschedular basis and a claim for entitlement to TDIU on an extraschedular basis.  The Board directed that the claims be referred for consideration by the VA Director of Compensation and Pension.  An opinion dated in April 2011 appears in the claims file.

In August 2014, the Board denied the Veteran's claims.  Thereafter, in May 2015, counsel for the Veteran and VA filed a joint motion for partial remand (JMR) with the United States Court of Appeals for Veterans Claims (Court) regarding the claim for entitlement to an extraschedular TDIU rating.  The Veteran waived his right to appeal the remaining issue regarding entitlement to an extraschedular rating for a low back disability.  In the JMR, the parties agreed that the reasons and bases given by the Board were inadequate.  In June 2015, the Court remanded the claim to the Board for reconsideration.





FINDINGS OF FACT

1.  Currently, the Veteran is service-connected for adjustment disorder with mixed anxiety and depressed mood rated as 30 percent disabling, for DDD with right sacroilitis at L5-S1 rated as 20 percent disabling, for left leg radiculopathy rated as 20 percent disabling, and for right lumbar radiculopathy rated as 10 percent disabling; his combined disability rating is 60 percent.

2.  The Veteran has a high school diploma and training as a truck driver; after service, he worked as a truck driver until resigning in 2004 due to back pain; he has not worked fulltime since 2004.

3.  Resolving reasonable doubt in the Veteran's favor, his service-connected disabilities prevent him from sustaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating on an extraschedular basis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
  
Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.16 (2015).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.19 (2015).  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded.  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a) .

Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities. 38 C.F.R. § 4.16(b) .

Here, the percentage requirements have not been met at any time during the appeal period.  The Veteran is in receipt of a 30 percent disability rating for a psychiatric disorder, a 20 percent disability rating for his back disability, a 20 percent rating for left leg radiculopathy and a 10 percent rating for right lumbar radiculopathy.  His combined disability rating is 60 percent.

The evidence of record contains evidence for and against the Veteran's claim for a TDIU rating on an extraschedular basis.

In September 2008, the Veteran's representative submitted a statement from Mr. D.L.C. at the Indianapolis Rehabilitation Agency.  He is not a medical doctor, although he specializes in physical therapy and rehabilitation.  He indicated the Veteran's prognosis was "poor/guarded/NO WORK POTENTIAL in any capacity."  

In December 2008, the Veteran testified at a videoconference before the Board.  The Veteran indicated he had a high school diploma and went to truck driving school.  He stated between 1994 and 2004, he was a truck driver; after 2004, he did not continue to work fulltime.  He indicated that he resigned from his job in 2004 because his employer began making him unload his truck and he could not keep up with the pace; it was his contention that he had to resign or be fired.  Thereafter, he sought out some labor and carpentry work, although he indicated the last job was in June of 2004.  He stated it caused pain to sit for long periods as a truck driver and his back pain would be irritated when the truck would hit a bump and bounce.  As to the possibility of performing sedentary jobs, the Veteran indicated he could not stay focused long enough because his back was so agitated.  He also added that he had trouble focusing and that did not think an employer could put up with him "unless I'm on my own and I can just go at my own rate . . ."  He indicated he thought his absenteeism would be high because he would need to take frequent breaks and lie down.  

At a VA examination in August 2009, the examiner considered the Veteran's usual occupation as a truck driver and that he had been unemployed for "2 to 5" years due to "back problems."  Effects on usual daily activities were noted.  Back pain was noted to have a moderate effect on chores, shopping, traveling, bathing, dressing, toileting and grooming.  It was indicated to have a severe effect on sports and recreation.

As to the Veteran's employability, the examiner opined:

Veteran is employable despite the above medical conditions so long as he can avoid moderate to heavy or repetitive lifting and bending/twisting at the waist.  The Veteran would also need to avoid prolonged standing and walking, should limit climbing, and should be allowed to change position at will.  These restrictions, however, would likely preclude further working as a truck driver as he was previously employed; therefore, he may have to take part in job retraining.  Individuals with this moderate degree of clinical findings and symptoms are routinely treated successfully with a variety of therapeutic approaches, including optimization of analgesic therapy and interventional modalities such as therapeutic injections.  Such treatments frequently allow the recipients to function with little to no degree of daily symptoms or side effects.

Based on the results of the August 2009 examination, the RO increased the Veteran's schedular disability rating for lumbar spine disability to 20 percent in an October 2009 rating decision and continued the denial of entitlement to a TDIU.

The Veteran's representative submitted an additional statement from Mr. D.L.C. to specifically address the effect of the Veteran's service-connected lower back disability on his employment given the evidence of a disability in the cervical spine revealed at the 2009 examination.  The representative stated that Mr. D.L.C.'s supplemental report supported a conclusion that the Veteran is "not able to work based solely on his service-connected lumbar spine conditions."  In the statement, Mr. D.L.C. reworded his prognosis to indicate the Veteran had "no work potential in any capacity due to lumbar paraspinal neuromuscular limitation/dysfunction."  He again repeated his conclusion that the Veteran had "no work potential in any capacity, either sheltered or competitive - patient is unemployable."

In March 2010, the Veteran's representative submitted additional evidence in connection with the TDIU claim.  He enclosed copies of reports from Mr. C.Y., a vocational expert, and from Dr. C.K., an orthopedic surgeon.  Dr. C.K. met with the Veteran and indicated he would not be providing treatment and that a report based on his interview and review of the claims file would be sent to his representative.  Dr. C.K. reviewed the history of the Veteran's injury.  He indicated his opinion that it is "at least as likely as not that [the Veteran] is unable to maintain gainful employment as a result of [his injuries]."  His rationale focused primarily on the etiology of the back injury and its relationship to the Veteran's military service and his belief the Veteran was not provided proper medical care during his time in the military and shortly thereafter.

After review of the record, most specifically Mr. D.L.C.'s statements, Mr. C.Y. determined the Veteran's functional capacity was 50%.  As to his vocational capabilities, Mr. C.Y. opined:

[The Veteran] last worked in April 2004, when he was driving tractor trailers.  He was working part time, so he could structure his excessive absenteeism with his job.  For this reason, he drove local distances also  . . . There are no skills that he acquired here that are transferrable to lighter employment.  He was in the U.S. Navy from 1989 to 1993 and functioned on board ship making sure that needed parts and supplies were unloaded and obtained.  Here he kept some records and bookkeeping.  While he may have learned some bookkeeping skills, those are now over 15 years old thus dated as well as not possible for him to perform due to the need to change positions at will.  Prior to joining the navy, he pain[t]ed and wallpapered for a time.  He also worked on construction for a month or two, but did not continue this line of work.  [The Veteran] has no skills that would allow him to work from his past employment.

It was indicated the Veteran could stand for 15 to 20 minutes, walk 1 block and sit for 1/2 hour at a time.  He indicated he had 2-3 bad days per week when he would miss work, as well as a couple of times a year when his back gives out to the extent that he cannot even dress himself and such an exacerbation would last for "25 days or so."  Mr. C.Y. concluded that the evidence of record indicated a severe back disability making "any employment exceedingly difficult to obtain." 

In June 2010, the Board denied entitlement to a schedular rating in excess of 20 percent, but, referred a claim for extraschedular consideration of a higher rating and entitlement to a TDIU to VA's Director of Compensation and Pension (Director) based on the reports provided by the Veteran's representative reflecting severe disability and interference with employment.

Following administrative review, the Director noted the evidence of limited and painful motion with avoidance of heavy lifting, bending/twisting, prolonged standing and walking.  The Director did not consider the effect on his employability to be marked and afforded probative weight to the VA examiner's opinion that there was available treatment that would allow for function with little or no pain or side effects and allow the Veteran to live a normal life.  As to the claim for a TDIU, the Director, on review of the entirety of the evidence, concluded the Veteran may not be able to work as a truck driver, but that treatment was available that would allow him to be employed in some other capacity and the evidence as a whole did not indicate the Veteran was totally unemployable under any circumstances. 

In August 2014, the Board reconsidered the TDIU claim and the above mentioned evidence.  Upon weighing the evidence, the Board determined that a TDIU rating on an extraschedular basis should be denied.  This decision was appealed to the Court.  The JMR noted that consideration of the availability or possibility of retraining, which was considered by both the VA examiner and the Director, was not a relevant consideration and that the Board should only consider the Veteran's current education, training and experiences.

In light of the JMR and that the evidence indicates the Veteran is unemployable without retraining due to his service-connected back disability and the other service-connected disabilities that were found secondary thereto, the Board will resolve the benefit of the doubt in the Veteran's favor and grant the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU rating on an extraschedular basis is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


